In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Rockland County (Meehan, J.), dated November 9, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant demonstrated its prima facie entitlement to summary judgment as a matter of law based on the absence of actual or constructive notice of the allegedly dangerous condition which caused the injured plaintiffs fall. In opposition to the motion, the plaintiffs failed to raise an issue of fact that the spots of liquid detergent had been on the floor of the defendant’s store for a sufficient length of time before the accident to support an inference that the defendant had time to discover and remedy the condition (see, Simmons v Metropolitan Life Ins. Co., 84 NY2d 972; Gordon v American Museum of Natural History, 67 NY2d 836; Negri v Stop & Shop, 65 NY2d 625, 626). Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.